Ronald E.




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 14, 2015

                                     No. 04-15-00269-CV

                         Christopher GARCIA and Patrick Mendoza,
                                        Appellants

                                               v.

                                      Ronald E. BRUNO,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVQ000699 D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                        ORDER
        On April 27, 2015, appellant Patrick Mendoza filed a premature notice of appeal
acknowledging that the trial court had not entered an appealable order but stating the notice of
appeal was necessary to protect Mendoza’s rights in the event a federal court issued a
preliminary injunction in a separate cause. On April 28, 2014, appellant Christopher Garcia also
filed a premature notice of appeal for the same reasons.

       On May 8, 2015, appellant Patrick Mendoza filed a motion to dismiss his appeal, stating,
“The appeal was filed prematurely, and the appeal is no longer necessary.” Because no
appealable order has been entered, this court questions whether this court has jurisdiction to
retain appellant Christopher Garcia’s appeal on the docket of this court. It is therefore
ORDERED that appellant Christopher Garcia show cause in writing no later than two weeks
from the date of this order why this court has jurisdiction to consider his appeal.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court